FABRICATION PROCESS FOR MAKING ELECTROCHEMICAL MULTILAYER MEMBRANE MATERIALS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
In claim 1, line 11, replace “conductive nanomaterial” with –graphene nanoplatelets–.
In claim 14, line 9 of the second page of the claim, after “material” insert –, wherein the multilayer proton exchange membrane comprises a metal layer deposited over the first integrated layer to provide a metal-coated membrane; and –.
In claim 14, lines 10-11 of the second page of the claim, delete “depositing a metal layer over the first integrated layer to provide a metal-coated membrane; and ”.
In claim 14, the second-to-last line, replace “generally” with –substantially–.
In claim 14, the second-to-last line, replace “the plane” with –a plane–.
In claim 15, line 2, replace “generally” with –substantially–.
In claim 15, line 2, replace “a plane” with –the plane–.

In claim 28, line 7, replace “first film with the electrochemical sensor component” with –electrochemical sensor component with the first film–.
In claim 28, line 11, replace “second film with the electrochemical sensor component” with –electrochemical sensor component with the second film–.
In claim 28, the last two lines, delete “ and such that the first and second electrical contacts extend to a position outside the sensor chamber”.
In claim 29, line 1, after “further comprising ” insert –affixing a first electrical contact in electrical communication with the metal layer and a second electrical contact in electrical communication with the second integrated layer, such that the first and second electrical contacts extend to a position outside the sensor chamber; and –
Authorization for this examiner’s amendment was given in an interview with Gregory B. Coy on January 12, 2022.

Election/Restriction
Applicant's election with traverse of Invention I, claims 1-29, in the reply filed on November 8, 2021, is acknowledged.  Upon reconsideration, the examiner has decided to withdraw both restriction requirements (i.e., between Inventions I and II and between Species A, B, and C).  The restriction between the inventions is withdrawn because it is difficult to imagine the claimed product being made by another and materially different process, and the claimed process is not capable of making another and materially different product.  The restriction between the species is withdrawn because the species .
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“cutting tool” in claim 14.
Note: Claim 18 recites additional structure of the claimed cutting tool sufficient to perform the recited function, such that the cutting tool of claim 18 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lu et al. (US 2018/0108919), Lee (US 2013/0065154), and Wei (GB 2 521 193) teach methods and products considered relevant to the claimed invention.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a method for fabricating an electrochemical sensor material or component, or an electrochemical sensor component  or electrochemical sensor as claimed, and particularly producing the first and second integrated layers of the proton exchange membrane as described.  While it is known in the art that various nanometer-scaled electrically conductive materials can be useful in promoting conductivity in electrochemical devices, the prior art does not teach the claimed method or product in which graphene nanoplatelets are embedded into and integrated with the polymeric material of the first and second surfaces of the proton exchange membrane, thereby producing first and second integrated layers (sandwiching a nonconductive ion-permeable layer) as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745